Case 5:18-md-02827-EJD Document 303 Filed 03/07/19 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AdOO Y5GHO OB 4df03¥ YAGYO O AdOO NOILMIYOSNVYL AdOOd LHNOD O “NOILNGIMLSIC
610z/20/€0 Buly S9UBINET /S/ an wois tr
3LVd ‘ZT *(reuon!ppe snd ysodsp) segzeyo |e Aed jm | JU} Ayy99 | ‘mojaq Sulusis Ag (ZT 9 TT) NOLLVOISLLUAO F YANO
°0.14 ‘SNOILSSNO ‘SNOILONYLSNI ‘SLNSWINOD TWNOILIGGY ‘OT
Oo oO Oo O Oo oO O O O O O
Oo Oo O O Oo O O O O O O
Oo O oO O O O O O O O Oo
O Oo © O O Oo O O O O Oo
Oo Oo Oo Oo O oO O O O © Oo
oO oO O © O oO O O O O @ uoRoW raa 6L/LO/E0
(eu 10 sseunya 3a) uonod Ayoads | (QIN9 “B’a) (sjenjut)
(say Z) (fep pen) (Aep-2) (A ) (gam) (ewe) (ews) (yewse) ba
AWILW34 XTHNOH xlwa ae feq-pT Ae ssdo00v403 | dSSN30N00 uadvd NOSW/LXSL. ddd ae ayaa a AdAL ssanr aLvqa
(‘pasuapuod 40 4aded ‘3x8} ‘4¥qd Jo aseyoind YUM
{aul} Jad auo asooyg) 3dAL AYSAMZG “9 papnjout S| ssa09e 499 :3L0N) (S)IWWHOd LO31dS ‘q (SONINVAH JO SNOLLYOd YO) (S)ONIYVEH e

 

 

:adA, Ausaljap pue Anuenbd gy (s)euo} ‘(paysenbe s| }djj9suesN YOIYM JO (S)8ulpess0ud Jo (s)eyep pue (s)uoMod Ayloads) GaLSaNOaY (S)Ld IYOSNVUL "6

 

PVD WIOY BSN ‘WO siup asn jou Og ‘yi w
(poyseye aq ysnwW syduosue) JO) Jopso NED “ZLON) SUedned euwo) ul DO

TAD 2
WNIAIYS

‘40d SI YACHO LdINOSNVUL SIHL “8

Twaddv¥-NON ©

ZenBupoy sued]

Wadd ULd GB (X08 YO3SHO ONY MNV18 SAV ‘YL YOd ) SWIWN YSLYOdaY LYNOD “2

 

 

 

 

 

vOLb6 WO ‘oos|ouel4 UBS OOP e1INS

 

LE8C0-PU-8L‘G uoHeb}I] SOUBLUOLS S8o1|Aaq “Ou Biddy :ey Uy ‘JBJS BwWOSUeS OGE ‘71 ‘JewIaYsiiy y xo4 uejdey
YagWNN ASV '9 AWN 389 °S (318VONddV JI ‘SINVN Wald MY7 SGN TON) SSAYdav ONIN “7
Woo xojUB|dey@ bul] 00Z¢-222 (SLP) Bury soueine]

SSAYuCAV TIVINA AANYOLLY “GE

YaEWNN ANOHd AANYOLLY “42

Quaseytp J!) SIAN AFNYOLLY “OT

 

woo xojue|dey@zenbupo|
SS3YCOV IIVAWA LOVLNOS "B&

 

0861-289 (ZLz)

YaINNN SNOHd LOVLNOD “8%

 

ZenBupoy ueiiIq

YAdHO SIHL YOd NOSUAd LOVINOD “ET

 

 

“a1Vd 3nd
AINO 38Q LYNOD

 

"aged 1X9U UO SUOIONIISU] PCBs BSEAd
Pzvro uu asn eseajd jasunoo yo
“JeYodes UNOS Jed WOJ eUd esN esee|d
4Y3A0HO IdlYOSNVELL

 

(€T0Z/z ‘A8Y GNVO)
sev dNVO

VINHOSITVS 40 LOIM.LSIG NYAJHLYON
LYNOD LOIYLSIC SALWLS GALINA

 

 

wuo-+ Jea|5

 

 

 

 
